Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE #:

 PENN-AMERICA INSURANCE COMPANY,
 a foreign corporation,

        Plaintiff,
 vs.

 PAVILLION FOODS, INC. d/b/a PALM SUPPLY,
 And JEANNINE MALLARD,

       Defendants.
 _____________________________________/

                        COMPLAINT FOR DECLARATORY RELIEF

        Plaintiff, PENN-AMERICA INSURANCE COMPANY, ("PAIC"), through its

 undersigned counsel, sues Defendants, PAVILLION FOODS, INC. d/b/a PALM SUPPLY,

 (“PALM”), and JEANNINE MALLARD, (“MALLARD”), for declaratory relief and alleges as

 follows:

                                           Nature of Suit

        1.      In this action, PAIC seeks a declaration that no coverage is afforded under PAIC’s

 commercial general liability insurance policies for claims which have been asserted by

 Defendant, MALLARD, against Defendant, PALM, in an underlying personal injury action and

 that PAIC has no duty to defend or indemnify PALM in that action.            PAIC also seeks a

 determination that the policies it issued to PALM are void because of PALM’s material

 misrepresentations on its applications.

        2.      This judgment is requested to determine an actual controversy between the parties

 regarding insurance coverage for PALM for the claims asserted by MALLARD.
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 2 of 9




                                            Jurisdiction and Venue

         3.       This is an action for declaratory relief pursuant to 28 U.S.C. Section 2201.

         4.       This Court has jurisdiction pursuant to 28 U.S.C. Section 1332(a)(1) based on the

 diversity of the citizenship of the parties and the provisions of the Federal Declaratory Judgment

 Act to declare the rights and obligations of the parties under a liability insurance policy.

         5.       The amount in controversy is in excess of this Court’s minimum jurisdictional

 amount of $75,000, exclusive of interest, costs and attorneys’ fees. Specifically, in the

 underlying action, MALLARD seeks damages for total loss of vision in her right eye and partial

 loss of vision in her left eye.

         6.       Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. Sections

 1391(a) and 1391(c), because the underlying lawsuit which gives rise to the present claim for

 declaratory relief is pending in this district.

         7.       All conditions precedent to the filing of this action have occurred or have been

 complied with.

                                               The Parties

         8.       Plaintiff, PAIC, is a Pennsylvania corporation, in good standing, with its principal

 place of business in Bala Cynwyd, Pennsylvania. Therefore, PAIC is a citizen of Pennsylvania.

         9.       PAIC is authorized to conduct business as a surplus lines insurer in the State of

 Florida.

         10.      Defendant, PALM is a Florida corporation with its principal place of business in

 Holiday, Pasco County, Florida. Therefore, PALM is a citizen of Florida.

         11.      Defendant, MALLARD, is a resident of France. Upon information and belief,


                                                   2
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 3 of 9




 MALLARD is a citizen of France.

         12.     MALLARD is named as a defendant in this action only to the extent that she is

 considered a necessary or potentially interested party. PAIC seeks no relief from MALLARD

 other than to bind her to the outcome of this coverage dispute. In the event that MALLARD is

 willing to stipulate that she will be bound by this Court’s judgment, PAIC will voluntarily

 dismiss MALLARD from this action.

                                      Underlying Mallard Action

         13.     On or about June 28, 2018, MALLARD filed a Second Amended Complaint in an

 action styled Jeannine Mallard v. U.S. Stem Cell, Inc. f/k/a Bioheart, Inc., et al., Case Number

 CACE 17022427. (Mallard action). The Mallard action is presently pending in the Circuit Court

 for Broward County, Florida. A copy of the operative Second Amended Complaint from the

 Mallard action is attached hereto as Exhibit “A.”

         14.     PALM, along with Defendants, U.S. Stem Cell, Inc., US Stem Cell Clinic, LLC,

 Regenestem, LLC, Regenestem Network, LLC, Global Stem Cells Group, Inc., Stem Cell

 Training, Inc., Pavillion Scientific, Inc., and Kristin Comella, are jointly referred to throughout

 the Mallard complaint as the “U.S. Stem Cell Defendants.”

         15.     It is alleged that the Mallard action “arises out of negligent preoperative clearance of the

 Plaintiff by the defendants and the subsequent provision of ‘stem cell’ therapy to Plaintiff, and for the

 related medical malpractice” and that “Defendants negligently allowed the Plaintiff to participate in and

 be subjected to a so-called clinical trial wherein a ‘stem cell’ medical product was injected directly into

 Plaintiff’s eyes, causing her to suffer permanent blindness.” (Exhibit “A”, Par. 1)

         16.     The Mallard complaint contains the following allegations with respect to the U.S.

 Stem Cell Defendants, including PALM:
                                                     3
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 4 of 9




             16.   Defendants, U.S. Stem Cell, Inc., US Stem Cell Clinic, LLC,
                   Regenestem, LLC, Regenestem Network, LLC, Global Stem Cells
                   Group, Inc., Stem Cell Training, Inc., Pavillion Foods, Inc., and
                   Pavillion Scientific, Inc., together owned and operated a stem cell
                   therapy business in Sunrise, Florida…

             19.   [The U.S. Stem Cell Defendants] jointly operated at all relevant
                   times a “stem cell” therapy business, formerly known as “Biohart,”
                   which they advertised as providing research and clinical trials.

             20.   The U.S. Stem Cell Defendants administered their stem cell
                   services and operated their business out of a clinic called “U.S.
                   Stem Cell Clinic” located… in Sunrise, Florida.

             26.   The U.S. Stem Cell Defendants developed, designed, tested,
                   manufactured, inspected, distributed, marketed, promoted, sold,
                   supplied, used and otherwise released into the stream of commerce
                   the product at issue in this case, administered their stem cell
                   services and operated their business out of a clinic called “U.S.
                   Stem Cell Clinic” located… in Sunrise, Florida.

             27.   … the U.S. Stem Cell Defendants developed, and used a medical
                   kit known as a stem cell extraction and stomal vascular fraction
                   (“SVF”) processing kit.

             32.   The U.S. Stem Cell Defendants manufactured the kits partly or
                   entirely at the business premises of Palm Supply. Defendant, Palm
                   Supply, is a company owned and operated by members of
                   Defendant Comella’s immediate family and in the business of
                   supplying janitorial and cleaning supplies such as paper, floor care
                   products, carpet care products, bags and can liners, waste
                   receptacles, mops, brooms and brushes. The business premises of
                   Palm Supply lacked the necessary controls, policies, procedures,
                   and protocols to ensure the quality, efficacy, sterility and integrity
                   of the kits and their component devices…

             36.   The U.S. Stem Cell Defendants claimed the product, when used
                   through injection into or behind the eyes, would stop the
                   progression of macular degeneration, and created, designed,
                   manufactured, distributed, sold and supplied the product for that
                   purpose.



                                             4
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 5 of 9




                48.     … The U.S. Stem Cell Defendants were operating a business for
                        profit, under the guise of a clinical research trial.

        17.     With regards to PALM, the Mallard complaint alleges counts for breaches of

 express and implied warranty, strict liability, product liability, negligence and vicarious liability

 for the actions of Kristen Comella. (Exhibit “A”, Counts 58, 60, 62, 64, 66, 68, 70, 72 and 74)

        18.     PAIC has agreed to defend and has been defending PALM in the Mallard action

 under a complete reservation of rights.

                                 PAIC’s Applications and Policies

        19.     On or about March 5, 2014, PALM submitted an ACORD application for

 insurance to PAIC. (“2014 Application”) A true and correct copy of the 2014 application is

 attached hereto as Exhibit “B.”

        20.     According to the application, PALM’s business was described as “selling supplies

 to the restaurant industry.”

        21.     According to the application, the Schedule of Hazards listed PALM’s

 classification as “Equipment, Fixtures or Supplies.”

        22.     The Commercial General Liability Section of the application contained the

 following questions to which PALM answered “No”:

                PRODUCTS / COMPLETED OPERATIONS

                3.      Research and Development Conducted or New Products Planned?

                GENERAL INFORMATION

                16.     Has Applicant been Active in or is Currently Active in Joint Ventures?

        23.     Based upon the information provided by PALM in its 2014 application, PAIC

 issued Policy number PAC7052286 for the policy to period of March 21, 2014 to March 21,

                                                  5
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 6 of 9




 2015. (“2014-2015 policy”) A true and correct copy of the 2014-2015 policy is attached as

 Exhibit “C.”

        24.     Defendant, PALM, was listed as the only named insured on the 2014-2015 policy.

        25.     The 2014-2015 policy affords Commercial General Liability coverage subject to a

 limit of $1,000,000 per occurrence and $2,000,000 in the aggregate.

        26.     The 2014-2015 policy covers, in relevant part PALM’s liability for “bodily

 injury” caused by an “occurrence.”

        27.     Under SECTION II – WHO IS AN INSURED provision, the2014-2015 policy

 contains the following limitation with regards to who qualifies as an insured:

                       No person or organization is an insured with respect to the
                       conduct of any current or past partnership, joint venture or
                       limited liability company that is not shown as a Named
                       Insured in the Declarations.

        28.     On or about February 17, 2015, PALM submitted an ACORD application for

 insurance to PAIC. (“2015 Application”) A true and correct copy of the 2015 application is

 attached hereto as Exhibit “D.”

        29.     The 2015 application contained identical information as the 2014 application,

 regarding PALM’s business description and classification and contained the same questions and

 the same answers by PALM.

        30.     Based upon the information provided by PALM in its 2015 application, PAIC

 issued Policy number PAC7084177 for the policy to period of March 21, 2015 to March 21,

 2016. (“2015-2016 policy”). A true and correct copy of the 2014-2015 policy is attached as

 Exhibit “E.

        31.     The 2015-2016 policy affords the same coverage as the 2014-2015 policy and

                                                 6
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 7 of 9




 contains all of the same relevant terms, conditions, exclusions and limitations.

                                        COUNT I
                                   DECLARATORY RELIEF

        32.     PAIC incorporates and restates the allegations stated in paragraphs 1-31 as though

 the same were fully set forth herein.

        33.     It is the position of PAIC that PALM’s alleged liability to MALLARD, stems

 solely from PALM’s participation in a joint venture known as “Biohart” with the other U.S.

 Stem Defendants named in the Mallard complaint.

        34.     It is the position of PAIC that PALM does not qualify as an insured under PAIC’s

 policy for its liability stemming from the conduct of a joint venture known as “Biohart” or any

 other joint venture.

        35.     Accordingly, it is the position of PAIC that it has no duty to defend or indemnify

 PALM in the Mallard action.

        36.     PAIC is in doubt as to its rights, duties and obligations with regard to the subject

 policies of insurance.

        37.     An actual, present and justiciable controversy exists between PAIC and the

 Defendants warranting the entry of declaratory judgment by this Court.

        WHEREFORE, Plaintiff, PENN-AMERICA INSURANCE COMPANY, requests a

 judgment pursuant to 28 U.S.C. § 2201 against Defendant, PAVILLION FOODS, INC. d/b/a

 PALM SUPPLY, awarding the following relief:

        A.      Declaring that no coverage is afforded under PAIC policy number PAC7052286
                or policy number PAC7084177 for any damages claimed against PALM in the
                Mallard action;


                                                  7
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 8 of 9




        B.      Declaring that PAIC has no duty to defend or indemnify PALM in the Mallard
                action;
        C.      Such other relief allowed in law and equity, which the Court deems appropriate
                and just.
                             COUNT II
   DECLARATORY RELIEF THAT PAIC’s POLICIES ARE VOID AS A RESULT OF
              PALM’s MATERIAL MISREPRESENTATIONS

        38.     PAIC incorporates and restates the allegations stated in paragraphs 1-31 as though

 the same were fully set forth herein.

        39.     This is a claim seeking to void PAIC’s policies based upon PALM’s material

 misrepresentations on its applications for insurance.

        40.     In its applications for insurance, PALM was asked whether it engaged in any

 research and development or planned any new products.

        41.     PALM denied that it was engaged in research and development or that it planned

 any new products.

        42.     PALM’s statements that it was not engaged in research and development or

 planned any new products were false and constituted material misrepresentations.

        43.     It is the position of PAIC that no coverage is afforded under its policies for the

 claims asserted against PALM in the Mallard action because of material misrepresentations and

 that PAIC’s policies should be deemed void.

        44.     Accordingly, it is the position of PAIC that it has no duty to defend or indemnify

 PALM in the Mallard action.

        45.     PAIC is in doubt as to its rights, duties and obligations with regard to the subject

 policies of insurance.

        46.     An actual, present and justiciable controversy exists between PAIC and the
                                                  8
Case 0:18-cv-62656-KAM Document 1 Entered on FLSD Docket 11/02/2018 Page 9 of 9




 Defendants warranting the entry of declaratory judgment by this Court.

        WHEREFORE, Plaintiff, PENN-AMERICA INSURANCE COMPANY, requests a

 judgment pursuant to 28 U.S.C. § 2201 against Defendant, PAVILLION FOODS, INC. d/b/a

 PALM SUPPLY, awarding the following relief:

        A.     Declaring that PALM’s 2014 and 2015 applications for insurance contained
               material misrepresentations;
        B      Declaring that no coverage is afforded under PAIC policy number PAC7052286
               and policy number PAC7084177 for any damages claimed against PALM in the
               Mallard action because of material misrepresentations and declaring that such
               policies should be deemed void;
        C.     Declaring that PAIC has no duty to defend or indemnify PALM in the Mallard
               action;
        D.     Such other relief allowed in law and equity, which the Court deems appropriate
               and just.

                                             LITCHFIELD CAVO LLP
                                             Attorneys for Penn-America Ins. Co.
                                             Radice Corporate Center
                                             600 Corporate Drive, Suite 600
                                             Fort Lauderdale, Florida 33334
                                             (954) 689-3000 – Office
                                             (954) 689-3001 – Facsimile


 Dated: October 25, 2018                     By: ___ Gary Khutorsky ____________
                                                Gary Khutorsky, Esq. (FBN 814271)




                                                9
